                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                Plaintiff,

vs.                                                                    CR. NO. 20-1370 KWR


JULIAN LUCAS GARCIA, III,

                Defendant.
                                 DEFENDANT’S EXHIBIT LIST

         Defendant Julian Garcia, III, through his counsel of record, Robert J. Gorence of the Gorence

Law Firm, LLC, hereby notifies the Plaintiff and the Court that he may use the following exhibits at

trial:

         1.     LANL badge including his security clearance;

         2.     All photographs provided in discovery of the accident scene; and

         3.     All exhibits tendered by the government.

         Defendant reserves the right to amend his exhibit list.

                                                       Respectfully submitted,

                                                       GORENCE LAW FIRM, LLC

                                                       /s/ Robert J. Gorence
                                                       Robert J. Gorence
                                                       300 Central Avenue SW, Suite 1000E
                                                       Albuquerque, NM 87102
                                                       Phone: (505) 244-0214
                                                       Fax: (505) 244-0888
                                                       Email: gorence@golaw.us

                                                       Attorneys for Defendant Julian Garcia
                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 16th day of August, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Alexander Flores, Attorney for United States
       (alexander.flores@usdoj.gov)


/s/ Robert J. Gorence
Robert J. Gorence




                                              2
